PER CURIAM.
We affirm appellant’s conviction and sentence for attempted second degree murder. Although appellant claims that after State v. Gray, 654 So.2d 552, 553 (Fla.1995), attempted second degree murder cannot be an offense, we have held otherwise. See Manka v. State, 720 So.2d 1109, 1110 (Fla. 4th DCA 1998). As to the *68evidentiary issues raised, we conclude that the record shows that the error in admission of collateral crime evidence was harmless.
WARNER, C.J., STONE and STEVENSON, JJ., concur.